


December 1 2011




Hello Fellow Board Members,


I hereby would like to formally submit my resignation of the board of
Digitiliti. My own personal venture is at a very critical juncture right now and
it needs my full and undivided attention in order to survive and thrive.


Digitiliti is now positioned well for success and I believe the best days for
Digitiliti are ahead.


It has been a pleasure to work with all of you, albeit with some very briefly.


Thank you all


Sincerely,


Kedar




